Citation Nr: 1119278	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  06-07 215A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a bilateral eye disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to June 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, inter alia, denied the Veteran's December 2004 claims for entitlement to service connection for a bilateral eye disorder, and for chronic tonsillitis, to include sleep apnea, on the grounds that the evidence submitted was not new and material.  The Veteran had previously been denied entitlement to service connection for those issues in an April 1996 rating decision, which had subsequently become final.

In March 2007, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge; a copy of the hearing transcript is associated with the record.

In a July 2007 decision, the Board reopened the Veteran's claims for entitlement to service connection for a bilateral eye disorder, and for chronic tonsillitis, to include sleep apnea, and denied those claims on the merits.  The Veteran appealed the denials of entitlement to service connection to the United States Court of Appeals for Veterans Claims (Court).  In March 2009, the Secretary of Veterans Affairs and the Veteran, through his attorney, filed a Joint Motion to vacate the Board's denial of service connection, and remand the issues for further development.  That motion was granted by the Court in March 2009, and the case was returned to the Board for further consideration.

In November 2009, the Board remanded these matters for further development, in order to comply with the Court's March 2009 Order.  The case has been returned to the Board for further appellate consideration.

The issues of entitlement to service connection for a tonsils disorder and sleep apnea, which the Board remanded in November 2009, were construed as separate claims and granted by the RO in a March 2010 rating decision.  Consequently, those issues are not before the Board at this time.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


FINDING OF FACT

A bilateral eye disorder is not shown by competent or credible evidence to be related to the Veteran's service or to any incident therein.


CONCLUSION OF LAW

A bilateral eye disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist the Veteran

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38
 C.F.R. § 3.159.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38
C.F.R. § 3.159(b)(1).  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

A December 2004 letter, provided to the Veteran before the April 2005 rating decision, satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, since it informed the Veteran of what evidence was needed to establish his claim, what VA would do and had done, and what evidence he should provide.  The letter also informed the Veteran that it was his responsibility to help VA obtain medical evidence or other non-government records necessary to support his claim.

During the pendency of this appeal, the Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  The Veteran was provided with such notice in March 2006.  In this regard, after initially providing VA notice, followed by subsequent Dingess notice in March 2006, the RO readjudicated the claim in a supplemental statement of the case in November 2006.  Thus, the timing defect in the notice has been rectified.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding that a statement of the case (SOC) or supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC).  In addition, the Veteran has never alleged how a timing error prevented him from meaningfully participating in the adjudication of his claim.  As such, the Veteran has not established prejudicial error in the timing of VCAA notice.  See Shinseki v. Sanders and Simmons, 129 S. Ct. 1696 (2009).

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board, in November 2009, instructed the AOJ to provide the Veteran with an examination of his claimed bilateral eye disorder, to include an examiner's determinations as to whether the Veteran's diagnosed pinguecula and presbyopia are congenital disorders; whether it is at least as likely as not that the Veteran's diagnosed pinguecula and presbyopia were incurred in, aggravated by, or otherwise related to his active service; and whether it is at least as likely as not that the Veteran has a bilateral eye disorder that was incurred in or aggravated by his active service.  The AOJ obtained this examination in January 2010, with addenda in January 2010 and April 2010.  Therefore, the Board finds that the AOJ has complied with those instructions.

With respect to VA's duty to assist, the RO obtained, or made reasonable attempts to obtain, all relevant evidence identified by the Veteran.  The Veteran's service treatment records, VA treatment records, and available private treatment records have been obtained.  The Veteran was afforded the opportunity to present testimony at a hearing on appeal before the undersigned Veterans Law Judge.

The Veteran has not reported, and neither does the evidence of record show, that he is in receipt of Social Security Administration (SSA) disability benefits for his claimed disability.  Absent any evidence showing that the Veteran is in receipt of said benefits for his claimed disorder, VA need not attempt to obtain his SSA records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).

Thus, the Board considers the VA's duty to assist satisfied.  Accordingly, the Board finds that no further assistance to the Veteran in acquiring evidence is required by statute.  38 U.S.C.A. § 5103A.

Laws and Regulations Pertaining to Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.1(k), 3.303(a).  In order to prevail in a claim for service connection there must be medical evidence of a current disability as established by a medical diagnosis; incurrence or aggravation of a disease or injury in service, established by lay or medical evidence; and a nexus between the in-service injury or disease and the current disability, established by medical evidence.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Further, if a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38C.F.R. § 3.303(b).

For the showing of chronic disease in service, (or within a presumptive period per § 3.307), there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.  Medical nexus evidence demonstrating an etiological link is not necessary to prove service connection when evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and that he still has the same chronic condition.  Groves v. Peake, 524 F.3d 1306, 1309-1310 (2008).  See also 38 C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Analysis:  Service Connection for a Bilateral Eye Disorder

In Reports of Medical Examinations dated October 1978, December 1981, November 1986, April 1991, and December 1994, clinicians found that the Veteran's eyes were normal on clinical evaluation.  Clinicians also found his vision to be 20/20 bilaterally in each of those examinations except April 1991, at which no finding was made.

In Reports of Medical History dated October 1978, November 1986, and April 1991, the Veteran checked boxes indicating that he did not have, and had never had, eye trouble.  In his January 1995 Report of Medical History, the Veteran checked a box indicating that he had eye trouble.

In December 1984, the Veteran reported having a problem seeing things close-up.  The in-service clinician diagnosed the Veteran with hyperopia.  The Veteran was prescribed glasses for "reading only."

In November 1986, the Veteran complained of seeing double when reading, and seeing flashes of light or spots.  A clinician found that he had 20/20 vision bilaterally, and diagnosed him with hazy vision in both eyes (OU).

After service, the Veteran received treatment for his eyes at an Army Health Center in May 1998.

In March 2001, a private clinician, L. Summerline, D.O., diagnosed the Veteran with compound hypermetropic astigmatism (CHA) and presbyopia OU.  In April 2001, a private clinician provided the Veteran with a prescription for bifocal lenses.

VA provided the Veteran with a compensation and pension (C&P) examination of his eyes in February 2006.  The examiner reviewed the claims file.  The Veteran reported having no history of injury, laser treatment or surgery to his eyes.  He stated that he began wearing glasses in approximately 1987; his lenses correct for hyperopic, astigmatic and presbyopic conditions.  On examination, the Veteran had no diplopia, and had attached visual fields with no defects.  The examiner diagnosed the Veteran with pinguecula, bilateral, left greater than right, and with refractive error and presbyopia.

In November 2006, a private clinician diagnosed the Veteran with CHA/presbyopia.  The clinician noted that the Veteran says that his blurry vision is worse since he left service, "so [he] is trying to get disability."

The Veteran provided testimony before the Board in March 2007.  He reported that he served as the nuclear, biological, and chemical non-commissioned officer, and later as the inspector general during his service.  Id. at pp. 8-9.  He stated that he was responsible for inspecting chemical storage areas in service on a quarterly basis, including "dangerous chemicals."  Id. at pp. 3, 9.  The Veteran noted that he was issued eye protection for use when working with those chemicals.  Id. at pp. 4, 10.  He also stated that during or after working with the chemicals he experienced burning, irritation, and redness in his eyes.  Id. at p. 4.  He also asserted that his eyes would sometimes get swollen, water, and run continuously.  Id. at p. 4.  The Veteran asserted that, during service, "there was no specific problem that the doctor stated that [I] had, that caused me to have an eye condition.  But...there was the swelling, the redness of the eyes."  Id. at p. 4.  The Veteran reported that he used Visine, an eye medication, on a regular basis during service.  Id. at pp. 5, 9.  He also reported that he often would sit with a wet cloth over his eyes to relieve some of the irritation.  Id. at p. 5.  The Veteran noted that he was issued glasses while on active duty, because he had problems seeing up close.  Id. at pp. 5, 10.  He stated that the in-service medical personnel did not relate his difficulty seeing up close to his exposure to chemicals.  Id. at p. 10.  However, the Veteran asserted that his current personal physician has related his current eye problems to his exposure to chemicals while on active duty.  Id. at p. 12.

A VA optometrist diagnosed the Veteran with mild cataracts and presbyopia in December 2008.

In accordance with the March 2009 directive of the Court, VA provided the Veteran with a second C&P examination of his eyes in January 2010.  The examiner found that the Veteran had 20/20 vision in both eyes without correction.  He further found that slit lamp testing showed very minimal pinguecula formation, if any at all.  The examiner diagnosed the Veteran with refractive error and pinguecula.  He opined that "I do not believe that these 2 conditions were either incurred or aggravated while being in the service.  Refractive error presbyopia is something that occurs naturally upon aging and the pinguecula simply does not look inflamed or [like] something that would create symptoms for the patient."  In an April 2010 addendum to the C&P examination report, another examiner added that she had reviewed the claims file, including the January 2010 examination report.  The examiner explained that "the diagnosis of presbyopia is not a congenital disorder.  Presbyopia is a natural[ly] occurring thickening of the ocular lens, which occurs over time in all persons and is not related to service activities.  The patient's pinguecula equally is not a congenital disorder and occurs when persons are exposed to excessive UV [ultraviolet] light and wind....Pinguecula do not cause visual loss."  The examiner concluded that presbyopia is not caused by or the result of military service activities, and pinguecula is not caused by or the result of military service activities unless the Veteran was exposed to excessive UV light.  Significantly, the Veteran has never asserted, and his in-service and post-service treatment records do not indicate, exposure to excessive UV light during service.

The Board finds that the Veteran is competent to report that he felt burning, irritation, redness, swelling, and watering in his eyes during or shortly after working with chemicals in service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) ("Competent lay evidence" is evidence provided by a person who has personal knowledge derived from his own senses); 38 C.F.R. § 3.159(a)(2) ("Competent lay evidence" is any evidence not requiring that the proponent have specialized education, training or experience, but is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.)  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).

The Board further finds that the Veteran's reports of experiencing burning, irritation, redness, swelling, and watering in his eyes during or shortly after working with chemicals in service is credible.

However, although the Veteran is competent to report experiencing those symptoms in service, he is not competent to render an opinion as to the impact of his in-service exposure to chemicals on his current bilateral eye disorders, absent evidence showing medical training or expertise.  See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377 (2007).

The Veteran's assertion that his current personal physician has related his current eye problems to his exposure to chemicals while on active duty cannot support a grant of service connection.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (a layperson's account of what a doctor purportedly said is too attenuated and inherently unreliable to constitute medical evidence).  Although the Board has obtained and reviewed the aforementioned private treatment records, none contain a clinician's determination that the Veteran's current eye problems are related to his service, including to chemical exposure therein.

The Board finds that the Veteran's January 2010 VA examination, with April 2010 addendum, is adequate.  The VA examiner considered the Veteran's claims file in her report.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Additionally, the VA examiner provided a medical opinion, complete with the rationale described above.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board further finds that the VA examiners' medical findings are credible, based on their internal consistency and the VA examiner's duty to offer truthful opinions.  Consequently, the Board assigns considerable probative value to the VA examiners' reports.

Competent medical evidence includes statements from a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  Because the January 2010 and April 2010 VA examiners are so qualified, their medical opinions constitute competent medical evidence.

Furthermore, the Veteran's own determinations about the etiology of his bilateral eye disorders are outweighed by the more probative findings of the January 2010 and April 2010 VA examiners, because their determinations are based on greater medical knowledge and experience.  Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999); Guerrieri v. Brown, 4 Vet. App. 467 (1993).

The Veteran is not entitled to service connection based on the finding of a chronic disease, or on the basis of continuity of symptomatology, because he was not diagnosed with a chronic bilateral eye disorder during service.  38 C.F.R. 
§ 3.303(b).

The preponderance of the evidence is against the award of service connection for a bilateral eye disorder; it follows that the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  As such, the Veteran's claim is denied.


ORDER

Service connection for a bilateral eye disorder is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


